 Case 3:21-cv-00336-MAB Document 18 Filed 05/21/21 Page 1 of 1 Page ID #61




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DENNIS MARTIN,                                )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:21-CV-00336-MAB
                                               )
 DARYLE TYSON AND WERNER                       )
 ENTERPRISES, INC.,                            )
                                               )
                      Defendants.

                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on May

21, 2021, which reflects the parties’ settlement (Doc. 17), and the Stipulation of Dismissal

filed on May 19, 2021 (Doc. 16), this cause of action is voluntarily DISMISSED with

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), each party to bear

their own costs.

       DATED: May 21, 2021

                                          MARGARET M. ROBERTIE,
                                          Clerk of Court

                                          BY: /s/ Jennifer Jones
                                             Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                        Page 1 of 1
